Citation Nr: 0638180	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for eye disability 
secondary to service connected type II diabetes mellitus.

5.  Entitlement to service connection for chloracne secondary 
to service connected type II diabetes mellitus.

6.  Entitlement to service connection for seizure disorder.

7.  Entitlement to service connection for post traumatic 
stress disorder.

8.  Entitlement to a higher (compensable) initial evaluation 
for hypertension.

9.  Entitlement to a higher (compensable ) initial evaluation 
for erectile dysfunction.

10.  Entitlement to a higher (compensable) initial evaluation 
for hematoma of the left anterior thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 until 
July 1969.  This case comes before the Board of Veterans' 
Appeals on appeal from a January 2003 adverse rating decision 
by the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs (VA). 


FINDING OF FACT

On June 14, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, in a statement received at 
the Board on June 14, 2006, withdrew this appeal, and 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.



ORDER

The appeal is dismissed.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


